department ofthe treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division unifonn issue list and ilos ep ' f2- 'dollar_figure legend taxpayer a plan b plan c financial_institution d companye iraf account g financial_institution h amount amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 and sec_4os d of the internal_revenue_code code the distributions of amount sec_1 and from plans band c respectively are subject_to sec_402 c while the distribution of amount from ira f is subject_to sec_40s d the following facts and representations have been submitted under penalty of pe ury in support of the ruling requested taxpayer a represents that she took distributions of amount from plan b amount from plan c and amount from ira f the distributions of amount and amount were subject_to percent withholding for federal_income_tax under sec_3405 c of the code taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 cx3 a and d a of the code with resp ct to amount sec_1and and amount respectively was the result of taxpayer a's mental illness and involuntary hospitalization which occurred during the 60-day rollover period taxpayer a participated in plan b and plan c cash or deferred arrangements under sec_401 k of the code sponsored by her employer company e funds in plan b and plan c were held by financial_institution d on date taxpayer a took distributions of amount from plan b and amount from plan c twenty percent of each distribution was paid to the internal_revenue_service the remaining balance of each distribution was deposited by taxpayer a on date into account g a non-ira checking account with financial_institution h in addition to participating in plan b taxpayer a maintained ira f with financial_institution d on february taxpayer a withdrew amount from ira f on date taxpayer a deposited amount into account g coinciding with the withdrawal of amount sec_1 and from plans band c respectively and amount from ira f taxpayer a suffered from a series of psychological disorders the ruling_request is accompanied by a letter from taxpayer a's psychiatrist he states that taxpayer a began experiencing several mental disorders which severely impaired her judgment caused her to become delusional and eventually required her involuntary hospitalization based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 c and d of the code with respect to the distributions of amount sec_1 and amount from plans band c and amount from ira f respectively sec_402 c of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 c a of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december are eligible for the waiver under sec_402 c b of the code sec_402 c of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code provides the rules applicable to ira_rollovers sec_408 a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 d b of the code provides that sec_408 d of the code does not apply to any amount described in sec_408 d a i of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003-4i rb january provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 and sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount sec_1 and was the result of taxpayer a's mental illness and involuntary hospitalization within the 60-day rollover period therefore pursuant to code sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan and amount from plan c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount not to exceed amount the sum of amount and amount into a rollover ira or another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code in addition pursuant to sec_408 the service waives the 60-day rollover requirement with respect to the distribution of amount from ira f taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount not to exceed amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 and sec_408 of the code 20142002s no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at sincerely yours manager employee_plans technical group cc
